Order issued: September 2S" , 2012




                                               In The
                                       C!tnurt nf 1\pp.eats
                             lliiftq ilistri.d nf ID.exas ut ilaUas
                                         No. 05-12-00588-CV


                   JOSEPH HEVEY, IN HIS CAPACITY AS CO-TRUSTEE
                       OF THE WILL SLIP 2011 TRUST, Appellant
                                                v.
                               MARGARET HUNDLEY, Appellee

                        On Appeal from the 192nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-11-12482

                                             ORDER

       By letter dated August 22,2012, Tenesa Shaw, Official Court Reporter of the 192nd Judicial

District Court of Dallas County, Texas, informed the Court that appellant had not requested the

reporter's record. Accordingly, we ORDER the appeal submitted without a reporter's record. See

TEX. R. APP.   P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission

to Ms. Shaw and all counsel of record.